Citation Nr: 0523525	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  04-14 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to February 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the Regional 
Office (RO) that denied the veteran's claim for service 
connection for PTSD.  

The issue of entitlement to service connection for high blood 
pressure was addressed in the statement of the case issued in 
February 2004.  By rating action dated in March 2005, the RO 
granted service connection for hypertension.  Accordingly, 
this decision is limited to the issued set forth on the 
preceding page.


FINDINGS OF FACT

1.  The veteran was a wheeled vehicle mechanic with an 
infantry brigade in Vietnam, and was exposed to rocket fire.

2.  The veteran's currently diagnosed PTSD is related to his 
in-service stressor.


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 1154 
(West 2002); 38 C.F.R. § 3.304(f) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  



Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of December 2002 and 
April 2004 letters from the RO to the veteran, the first of 
which was issued prior to the initial AOJ decision.  The 
letters informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in his possession to the AOJ.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, a report from a 
private physician, VA outpatient treatment records, and the 
veteran's testimony at a hearing before the undersigned.  The 
Board has carefully reviewed the veteran's statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Factual background

The service medical records disclose no complaints or 
findings pertaining to PTSD.  A psychiatric evaluation on the 
separation examination in January 1970 was normal.

The veteran's discharge certificate discloses that among the 
medals he received were the National Defense Service Medal, 
the Vietnam Service Medal and the Vietnam Campaign Medal.  
His personnel records show that his military occupational 
specialty was wheeled vehicle mechanic, and that he served in 
Vietnam for 13 months.  He served in the 199th Infantry 
Brigade.  

The veteran submitted a claim for service connection for PTSD 
in November 2002.

Following a request by the VA, the veteran provided 
information concerning the stressors he was exposed to during 
service.  He claimed that he was in Vietnam for about one 
year and that he was in hot landing zones and active 
locations in the field.  He reported being exposed to rocket 
and mortar attacks.  He also stated that he performed guard 
duty at night and that this was frightening.  He maintained 
that many people were killed and wounded around him.  

In a statement received in January 2003, a private physician 
indicated that the veteran had been seen since January 1996 
for various complaints, including anxiety, depression and 
stress.  The physician related that the veteran had 
experienced frequent nightmares for a while.

VA outpatient treatment records dated from 2002 to 2005 have 
been associated with the claims folder.  In November 2002, 
the veteran reported that he had had nervousness, anxiety 
depression and sleeplessness since Vietnam.  In July 2003, he 
described having combat experience in Vietnam, and that he 
had experienced mortar attacks.  He asserted that he had 
dreams of people who had died.  The diagnoses were 
depression, not otherwise specified, rule out cognitive 
disorder, not otherwise specified and PTSD.  The veteran 
reported in January 2004 that he had been involved in combat 
in Vietnam.  He claimed that he had had difficulty adjusting 
to civilian life after he returned from Vietnam, including 
having difficulty keeping a job and dealing with people.  He 
stated that he had been having nightmares about his combat 
experiences.  Following a mental status evaluation, the 
impression was PTSD.  In February 2005, the veteran related 
that he continued to have nightmares about his combat 
experiences, especially when he was being rocketed constantly 
when at Long Binh.  He said that he was a mechanic for 
vehicles that carried ammunition.  He also related that he 
was often awakened by rocket attacks on the installation and 
on the barracks in which he was living.  He asserted that 
other soldiers in the barracks were killed by the rocket 
attacks.  He claimed that he was rocketed while performing 
perimeter guard duty.  He maintained that he thought and 
dreamed of the terror of being under rocket bombardment and 
the fear of being attacked and overrun or ambushed by the 
enemy when in the field.  The pertinent assessment was PTSD.  

Analysis 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with Sec. 4.125(a) of 
this chapter; a link, established by medical evaluation, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony may establish the occurrence of the 
claimed in-service stressor.  If the evidence establishes 
that the veteran was a prisoner of war (POW) under the 
provisions of Sec. 3.1(y) of this part and the claimed 
stressor is related to that prisoner of war experience, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardship's of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).

In each case in which a veteran is seeking service connection 
for a disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which the veteran served, such 
veteran's medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b).

The veteran asserts that service connection is warranted for 
PTSD.  During his hearing before the undersigned, the veteran 
provided testimony concerning the stressors to which he was 
exposed while in Vietnam.  These were similar to those he has 
described when seeking treatment from the VA.  Given his 
military occupational specialty, the Board concedes that the 
veteran was exposed to rocket attacks in service, inasmuch as 
they would be consistent with the circumstances of his 
service in Vietnam as a vehicle mechanic with an infantry 
brigade .  See 38 U.S.C.A. § 1154.  The Board further 
recognizes that in this case such attacks constituted a 
stressor.  In light of the VA outpatient treatment records 
reflecting a diagnosis of PTSD pursuant to the reported 
stressors accepted by VA, and resolving doubt in the 
veteran's favor, the Board concludes that service connection 
is warranted for PTSD.  


ORDER

Service connection for PTSD is granted.



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


